--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT
Made and entered into in Kibbutz Dan on the 14th day of March, 2019


By and between
 
Dan Businesses, Assets and Agriculture, Agricultural Cooperative Society Ltd.,
Cooperative No. 570048900, or a corporation under its full control (hereinafter,
“Dan Businesses”)          
 
Of the First Part;
 
And
 
Eroll Grow-Tech Ltd., Private Company No. 515259166, or a company under its full
control (hereinafter, “Eroll”) Of 2 HaCarmel Road, Yokneam
 
Of the Second Part;
 
(hereinafter, the “Parties” and/or the “Founders”)
 

Whereas,
Eroll deals in the development of technologies that enable the growing and
proliferation of the cannabis plant using containers that enable autonomic
growth under controlled conditions; and

 

Whereas,
Kibbutz Dan is the owner of lease rights in the land under a lease contract
dated 23/7/1991 that was executed between Kibbutz Dan and the Israel Land
Authority (hereinafter, “ILA” and the “Lease Contract”, respectively), with
respect to a total area of 10 dunams that are known as Block 13234 Parcel 2 (in
part) that are designated for agriculture - as marked on the drawing attached
hereto as Annex A, which constitutes an integral part hereof (hereinafter, the
“Land”) ; and

 

Whereas,
The members of Dan Businesses is Kibbutz Dan and A.H.D. Cooperative Society Ltd;
and

 

Whereas,
Dan Businesses has received initial authorisation to establish a farm for the
growing and proliferation of medicinal cannabis, by the Medicinal Cannabis Unit
of the Ministry of Health, the validity of which has been extended to 24.9.19
(hereinafter, the “Authorisation”). The Authorisation that is valid until
24.9.18 and its extension to 24.9.19 are attached hereto as Annex B and
constitute an integral part hereof; and

 

Whereas,
The Parties have decided to cooperate between them for the establishment of a
joint venture the objective of which is the establishment, operation and
management of a farm for the growing and proliferation of cannabis for medicinal
use on the Land (hereinafter, the “Farm”), in accordance with the Authorisation
and/or any permit and/or licence that will be issued instead of or in addition
to the Authorisation (hereinafter, the “Venture”) ; and

 

--------------------------------------------------------------------------------

Whereas,
For the purpose of the performance of the Venture, the Parties wish to found a
company that will be owned by them through which and under the framework of
which the Venture will be performed, and the Parties also wish to arrange the
manner of their operation in the company and in connection with the Venture; and

 

Whereas,
The Parties wish to set down in writing their contractual relationship and
obligations, all as is specified in this Agreement;

 

Now, therefore,
It has been represented, stipulated and agreed between the Parties as follows:

 

1.
General

 

1.1
The preamble to this Agreement and its annexes constitute an integral part
hereof and are part of its terms and conditions.

 

1.2
The headings of this Agreement, including its sub-headings, were written for
convenience only and are not to be used for the interpretation and/or
comprehension of the Agreement or of the Parties intent with respect thereto.

 

1.3
This Agreement was drafted jointly by the Parties and will not be interpreted
against either one of them because of the identity of its drafter.

 

1.4
In this Agreement, single terms shall include the plural form and gender
specific terms shall include the other gender, and a reference to a person also
includes any corporation or other legal entity and vice versa.

 

2.
Definitions

 

2.1
The “Company” - a limited liability company that the Parties will jointly
establish for the purpose of performing the Venture and in accordance with the
term and conditions of this Agreement;

 

2.2
The “MCU” - the Medicinal Cannabis Unit of the Israeli Ministry of Health;

 

2.3
The “Field of Activity” - the establishment, operation and management of a farm
for the growing and proliferation of cannabis for medicinal use, and any other
activity that the Parties agree in writing is to be added to the Field of
Activity;

 

2.4
The “Articles of Association” - the Articles of Association of the company that
will be drafted by the Parties in the form attached hereto as Annex C.

 

3.
Representations and Warranties

 
The Founders represent and warrant, each severally and to the other:
 

3.1
The engagement under this Agreement was approved by the competent bodies on
their behalf and subject to the provisions of the Lease Contract, on their part
there is no impediment or restriction or qualification or stipulation of any
sort, by law or by any agreement, to enter into this Agreement and to implement
their obligations hereunder.

 

--------------------------------------------------------------------------------

3.2
Each one of them has the ability, the resources and the skills that are
appropriate for the implementation of this Agreement in accordance with the
obligations and duties that are imposed on it hereunder.

 

3.3
It is their intention to establish the Company and within its framework to
perform the Venture, in order to maximise profits for the shareholders.

 

3.4
They have conducted the preliminary tests that are required for the performance
of the Venture, both from a professional aspect, a business aspect, a financial
aspect and with respect to the required regulatory permits.

 

3.5
They will act with full mutual cooperation and with transparency for the
establishment of the Venture, its operation and the management of the activity
of the Company.

 

3.6
They will fully cooperate together in good faith, and will provide every
approval or consent and will perform every action and will sign every additional
document that is reasonably required in connection with the realisation of the
provisions and the spirit of this Agreement, provided that no obligation will be
imposed on them that was not expressly imposed in this Agreement.

 

3.7
They will not receive any benefits and/or payment and/or retribution whatsoever
from any third party, whether in cash or cash equivalent, in connection with the
activity of the Company, save as set forth herein.

 

3.8
With their execution of this Agreement, this Agreement will constitute a binding
document that is valid and enforceable against each one of them for all intents
and purposes, and every consent, prerequisite, authorisation or resolution
required for their binding engagement hereunder was received, and there is no
need for any consent or the fulfilment of any other condition for the said
purposes, all in accordance with and subject to the provisions of this
Agreement.

 

4.
The Establishment of the Company

 

4.1
After the execution of this Agreement and subject to the fulfilment of the
condition precedent specified in Section 7.1 below, the Parties will act
together to establish the Company, which will be named “___________, Ltd.” or
any other name that will be acceptable to both Parties and approved by the
Companies Registrar in Israel.

 

4.2
The establishment of the Company will be in accordance with the following
principles:

 

4.2.1
The registered share capital of the Company will consist of NIS 10,001 divided
into 1,000,000 ordinary shares with a nominal value of NIS 0.01 each
(hereinafter, an “Ordinary Share” or the “Ordinary Shares”, as the case may be)
and 100 A Shares with a nominal value of NIS 0.01 each (hereinafter, an “A
Share”).

 

--------------------------------------------------------------------------------

4.2.2
The issued and paid up share capital of the Company immediately after its date
of establishment will be 100,000 Ordinary Shares and 100 A Shares, which shall
be allocated to the Parties as follows:

 
                                                                    
      
                                                                               
 

4.2.3
The Ordinary Shares shall have equal rights between them in all matters. Each
Ordinary Share shall entitle its holder to the right to receive dividends and
bonus shares, the right to participate in the distribution of the Company’s
assets upon dissolution and the right to receive invitations, to participate and
to vote in the general assemblies of the Company, all subject to the Articles of
Association of the Company as shall be in effect from time to time.

 

4.2.4
A Shares shall not entitle their holders to any rights, save for the right to
receive, upon the dissolution of the Company, out of the Company assets that
remain after the payment of all of the payments to Dan Businesses or whoever
acts on its behalf, for electricity, water, consumables and other services that
Dan Businesses or whoever acts on its behalf will provide to the Company, and
the payment specified in Section 9.4 below, and to all third parties to whom the
Company owes money and subject to all laws, a sum equal to the initial capital
in its nominal value without interest and linkage differentials.

 

4.2.5
The shareholders’ liability for the Company’s debts shall be limited to the
payment of the nominal value of their holdings.

 

5.
Operation of the Venture

 

5.1
The Parties will act in accordance with the business plan specified in Annex D
of this Agreement.

 

5.2
The Company shall purchase from Eroll growing containers in accordance with the
business plan. It is clarified that the growing containers include all of the
technology and the knowhow for the growing of cannabis plants that Eroll or its
affiliated corporation has.

 

5.3
Dan Businesses will make available to the Company the Authorisation and the
possibility to use it and transfer it to the Company, subject to the law.

 

5.4
The Company shall bear all of the costs of the establishment of the Venture and
its operation, including the transfer of the Authorisation to the Company and/or
obtaining MCU permits and/or any other regulatory requirement, water and
sewerage levies, construction fees, and betterment levies to the extend such are
imposed for the Company’s use of the Land, including the construction on the
area of the Land during the period of operation of the Venture. For the
avoidance of doubt, it is clarified that Dan Businesses or whoever acts on its
behalf will pay the rent for the lease of the Land, if such be imposed.

 

5.5
For the performance of the Venture, the Company will employ workers, shall enter
into agreements with suppliers, contractors and service providers, and shall
take every action that is required for implementation of the Venture and its
operation. The members of Kibbutz Dan shall have a prior right to work in the
Venture, subject to their meeting the requirements of the position and to the
Company’s needs.

 

--------------------------------------------------------------------------------

5.6
The Company, with the aid of the Founders, shall take steps to obtain every
licence, authorisation, licensing or standard certification that is required by
all laws for the establishment and operation of the Venture (hereinafter, the
“Licences”). Every such Licence will be registered to the extent possible in the
Company’s name and will be owned by it or exclusively possessed by it.

 

5.7
It is clarified and agreed that Dan Businesses shall enable the Company to
connect to the water, sewerage, electricity and communications infrastructure of
Dan Businesses and/or of Kibbutz Dan and/or of an affiliated corporation
(hereinafter, the “Infrastructure”) and to use it. However, the responsibility
for the making the connections to the infrastructure, the coordination with
Kolhey Galil Elyon Ltd. (sewerage), Kibbutz Dan Lighting Ltd. (electricity) and
the communications provider and the infrastructure adjustment, if needed, both
for the Company’s use of the infrastructure and so that the Company’s use of the
infrastructure does not detrimentally impact its use by Dan Businesses or anyone
acting on its behalf, is the Company’s and at its expense. Dan Businesses
represents that it inspected the feasibility of the infrastructure adjustments
and to the bests of its understanding, it is feasible.

 

5.8
Dan Businesses shall make a water quota available to the Venture pursuant to the
Company’s request, out of Kibbutz Dan’s water quota, and the Company shall pay
to Dan Businesses for the consumption of the water in accordance with the water
rates that will be set from time to time pursuant to the water rates paid by
Kibbutz Dan. It is the responsibility of Dan Businesses to obtain the permits
for providing the water quota.

 

      
                                                                                                                                                                                                                                                                                                     

 

5.10
Dan Businesses will be responsible for coordinating the Venture’s activities
with the residents of Kibbutz Dan.

 

5.11
Dan Businesses will be responsible for the Kibbutz taking every action that it
is to take by virtue of this Agreement, and will bear liability if the Kibbutz
fails to take any action that it was required to take.

 

6.
Intellectual Property Rights, Goodwill and Commercial Secrets

 

6.1
Eroll represents that it has and/or its affiliated corporations have all of the
professional knowhow and the intellectual property that is required for the
establishment and operation of the Venture, and said affiliated corporations
have irrevocably agreed to make this available to it without any time
limitation. “Affiliated Corporation” - a corporation that has Eroll as one of
its owners and/or holds shares in Eroll and/or any of the shareholders of Eroll
are one of its owners, directly or indirectly.

 

--------------------------------------------------------------------------------

6.2
Eroll represents that it or an Affiliated Corporation are the exclusive owners
of all of the rights in all of the intellectual property, and to Eroll’s best
knowledge it or the Affiliated Corporation are not breaching intellectual
property rights of any third party. Eroll has not received any notice form any
factor that raises a claim that it and/or the intellectual property of Eroll
have breached, are breaching or will in the future breach intellectual property
rights of any third party, in Israel and/or abroad.

 

6.3
Eroll shall bear all liability and shall compensate and indemnify Dan Businesses
and/or Kibbutz Dan, including its officers, for any damage, loss, demand, claim,
actual monetary loss or expense (including reasonable legal fees and any court
costs that are ordered) that will be caused to Dan Businesses and/or Kibbutz Dan
due to any of the representations made by it in Sections 6.1 and 6.2 above being
false, incomplete or inaccurate.

 

    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

 

6.5
For the avoidance of doubt, it is hereby clarified that the Licence to use
Eroll’s intellectual property that will be incorporated in the cannabis growing
containers that will be purchased by the Company, shall not expire, even in the
event that Eroll leaves the Company.

 

7.
Permits

 

7.1
The establishment of the Company is dependant and contingent on obtaining a
permit for a use variance for the Land, pursuant to its meaning in the
Agricultural Settlement Law (Exceptions to the Use of Agricultural Land and of
Water), 5727 - 1967 (hereinafter, the “Permit”).

 

7.2
Immediately upon the execution of this Agreement, Kibbutz Dan will submit an
application for a Permit from the competent authorities.

 

7.3
If a Permit is provided for a period of time that is less than five years, then
each Party will have the right to cancel this Agreement within ninety days from
issuance of the Permit, by immediate written notice to the other Party. If the
Agreement was not cancelled, then the term of the Agreement will be the term set
in the Permit that was issued.

 

7.4
It is clarified and agreed that if a Permit is granted for a period that is less
than five years, and the Agreement is cancelled by one of the Parties due to
this, as provided in Section 7.3 above, then this will not be deemed a breach of
the Agreement and neither Party will have any claim or demand against the other.

 

--------------------------------------------------------------------------------

8.
Term of the Agreement

 

8.1
Subject to Section 19 below, the Parties engagement in this Agreement will be
for the duration of the term of the Permit, unless one Party gave notice to the
other of the termination of the Agreement by written notice at least six months
in advance, but not before the end of the first five years after the execution
of the Agreement (hereinafter, the “Contractual Term”).

 

8.2
Upon termination of the Agreement for whatever reason, and/or the dissolution of
the Company, all of the Authorisations and the Permits for the growing and
proliferation of cannabis shall be returned to Dan Businesses for no
consideration, and the Parties will take all actions required for transfer of
the Authorisations to the name of Dan Businesses or anyone acting on its behalf.
Dan Businesses will bear all costs arising from such transfer of the
Authorisations, including tax liabilities.

 

9.
Investments, Financing and Accounts Between the Parties

 

9.1
Upon its establishment, the Parties will invest in the Company as follows:

 

        
Dan Businesses will waive compensation for loss of future profit from the
orchard that it will uproot, as provided in Section 9.5 below, will make
available for the use of the Company, without consideration, the Authorisation
that it made efforts to obtain, as provided in Section 5.3 above, will be
responsible for the coordination of the Venture’s activity with the residents of
Kibbutz Dan, as provided in Section 5.10 above, and will make available for the
use of the Company, without consideration, the infrastructure that it or anyone
acting on its behalf set up and constructed, as provided in Section 5.7
above                                                                                                                                                                 

 

        
                                                                                                                                                                                                                                                                                                                                          

 

9.2
The Company may raise additional finance for the establishment and operation of
the Venture from a known and acceptable financial institution (hereinafter, the
“Financial Institution”), under terms that are customary and reasonable
according to the manner and scope of the Venture. For the purpose of raising
finance from an external factor, the Company may pledge assets and/or activities
to the Financial Institution, and warrant to accepted financial criteria, all as
shall be agreed to between the Company and the Financial Institution. The
Parties hereby warrant not to pledge, not to put under a fixed charge and not to
give to any third party, any right in their holdings of the shares in the
Company, without the other Party’s advance written consent.

 

9.3
The Company or any of its authorities will not have the power to compel a
Founder to invest or to loan money to the Company or to provide collateral or
guarantees for credit that the Company receives from any factor, or to change
the terms of an investment, loan or surety that it gave.

 

--------------------------------------------------------------------------------

9.4
On the Land is planted a profit generating orchard. The orchard will be uprooted
only after the Company has the full financing and all of the authorisations that
can be received before the Farm is established.

 

9.5
The Company will pay to Kibbutz Dan Lighting Ltd. for the consumption of
electricity (to the extent that it consumes it from it or from anyone on behalf
of Dan Businesses) and to the Kibbutz for the consumption of water for the
Venture, within ten days from the day Kibbutz Dan presents the Company with an
invoice to be paid.

 

9.6
Dan Businesses will be liable for the repair and maintenance of Kibbutz Dan’s
piping that will serve the Venture and passes through the lands of Kibbutz Dan
up to the head of the plot of Land that is used by the Venture, unless damage to
the piping was caused in connection with the Venture, in which case the Company
shall bear the cost of repair of the piping.

 

10.
Option for Dan Businesses

 

10.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

 

10.2
The Option will expire upon the start of the actual commercial growing and
proliferation of the cannabis on the Land (hereinafter, the “Option Exercise
Deadline”).

 

       
If Dan Businesses decides to exercise the Option, it will give notice of such to
the Company by the Option Exercise Deadline, in writing, and within thirty days
of the date the notice was
given,                                                                                                                                                          
                

 

       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

 

      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

 

11.
General Assembly

 

11.1
The dates and the manner of convening general assemblies of the shareholders
will be in accordance with the law and the provisions of the Company’s Articles
of Association.

 

11.2
The legal quorum for the convening of any general assembly of the Company will
be the presence of representatives of all of the shareholders.

 

--------------------------------------------------------------------------------

11.3
If, after one half hour from the time set for the beginning of the general
assembly, a legal quorum was not present, then the general assembly will be
postponed for one week, to the same day the same hour and the same place or to a
later date, if such was stated on the invitation to the assembly or the notice
of the assembly (the “Postponed Assembly”). The legal quorum for the convening
of a Postponed Assembly will be the same quorum required for the convening of
the original assembly, as prescribed in Section 11.2 above. If in the Postponed
Assembly a legal quorum is not found present within one half hour of the time
set for the assembly, then the Postponed Assembly will be held with whatever
quorum is present, and this will be the legal quorum for the Postponed Assembly.

 

11.4
All of the resolutions in the general assembly of the Company, save for
resolutions on issues listed in Section 13 below, will be passed by a regular
majority of the shareholders.

 

11.5
The Company may pass a resolution in a general assembly without invitation and
without convening, provided that the resolution is passed unanimously by all of
the shareholders who are entitled to vote at that assembly.

 

11.6
The Company may convene a general assembly through the use of any means of
communication, provided that all of the participating shareholders in the
assembly can hear each other simultaneously.

 

12.
The Board of Directors of the Company

 

12.1
Dan Businesses will be entitled to appoint one director and Eroll will be
entitled to appoint two directors. If Dan Businesses exercises its Option in
full, as provided in Section 10 above, then Dan Businesses will be entitled to
appoint an additional director to the Company.

 

12.2
It is agreed that on the date of the establishment of the Company the initial
directors of the Company on behalf of Eroll will be _________ and on behalf of
Dan Businesses the director will be                            

 

12.3
One of the directors appointed by Eroll will serve as chairman of the board,
this as long as the Option was not exercised, as in such a case the chairman of
the board will appointed by agreement of both Parties. Without derogating from
the provisions of Section 13 below, the chairman of the board will have the
deciding vote in a ballot.

 

12.4
As long as it has not been determined otherwise by the general assembly, the
legal quorum required for the opening of a meeting of the board of directors
will be the presence of one director on behalf of each one of the Parties to
this Agreement, whether by themselves or by their proxies who will be appointed
by a deed of appointment in the form attached hereto as Annex E.

 

12.5
If at the end of one half hour from the time set for the start of meeting of the
board of directors no such legal quorum was present, then the meeting will be
postponed for one week, to the same day, the same time and the same place. The
legal quorum for convening a postponed meeting of the board of directors will be
the same quorum required for convening the original meeting, as prescribed in
Section 12.4 above. If in the postponed meeting a legal quorum will not be found
present within one half hour of the time set for the meeting, then the meeting
will be cancelled and a new date will be set for it.

 

--------------------------------------------------------------------------------

12.6
All resolutions of the Company’s board of directors, save for resolutions on the
issues listed in Section 13 below, will be passed by a regular majority of the
directors.

 

12.7
It is agreed that a meeting of the board of directors can be held by using any
means of communication, provided that all of the directors participating in the
meeting can hear each other simultaneously.

 

12.8
Invitations to meetings of the board of directors will be made in writing at
least five days in advance. However, by unanimous decision of all serving
directors, a meeting of the board of directors can be held even if such a
condition was not met.

 

12.9
The board of directors may pass a resolution even without actually convening,
provided that all of the directors who are entitled to participate in the
discussion and to vote on the matter that was place on the agenda, have agreed
to this. If a resolution is passed as prescribed in this section, then the
chairman of the board will record a protocol of the resolutions in which will be
stated how each director voted on the matters placed on the agenda, and the fact
that all of the directors agreed to pass the resolution without convening a
meeting. Alternatively, all of the directors will sign a written copy of the
resolution.

 

12.10
The minutes of the meetings of the board of directors will be signed by the
chairman.

 

13.
Resolutions on Special Issues

 
Notwithstanding the aforementioned in Sections 11.4 and 12.6 above, resolutions
on the following issues will be passed in the Company’s general assembly and/or
board of directors, as the case may be, by a majority of 75% of the participants
in the assembly or the meeting, as applicable:
 

13.1
Any change and/or amendment to the Company’s documents of incorporation that may
cause a change in the rights attached to the shares of the Company, including
the rights of the Parties to appoint directors, as provided in Section 12.1
above;

 

13.2
The dissolution, bankruptcy or liquidation of the Company, or a merger
transaction in which the Company is not the receiving company;

 

13.3
The merger or sale of all or an absolute majority of the Company’s shares or its
assets to a third party;

 

13.4
A material change in the Field of Activity of the Company, including ceasing a
material part of the Company’s activities, and entering into a different field
of activity that does not fall under the existing Field of Activity of the
Company;

 

13.5
The pledge or sale of a material asset of the Company;

 

13.6
Taking credit in an amount exceeding NIS 500,000, save for supplier credit;

 

--------------------------------------------------------------------------------

13.7
A transaction in which an officer of the Company or a material shareholder who
holds more than 10% of the Company’s shares (“Material Shareholder”), or one of
its officers or shareholders, has a personal interest, or a transaction with
another in which an officer of the Company or a Material Shareholder has a
personal interest;

 

13.8
A change in the number of directors in the Company’s board of directors, save as
prescribed in Section 12.1 above;

 

13.9
A resolution on the raising of capital for the Company from external investors
or the allocation of shares or Options;

 

13.10
A change in the share capital;

 

13.11
Determining the Company’s profit distribution policy or changing it;

 

13.12
Use of the Company’s property for objectives that are not part of its field of
activities;

 

13.13
Approving a transaction that falls outside of the normal course of business of
the Company;

 

13.14
The appointment of the Company CEO, his termination and setting the terms of his
employment, after the position of the Company’s initial CEO is vacated (who will
be appointed a terminated by resolution passed by a regular majority);

 

13.15
The establishment of other corporations, the purchase or sale of the Company’s
rights in other corporations.

 

14.
Day to Day Management

 

14.1
The Company shall keep ledgers, books and accounts in an appropriate manner and
in accordance with accepted accounting principles. The manner in which the
accounting shall be conducted, including details of the place, scope and payment
for the accounting shall be determined by the board of directors by majority
vote. Notwithstanding the aforesaid, as long as it has not been resolved
otherwise, and Dan Businesses wishes this, Kibbutz Dan will provide the Company
with the accountancy services, provided that the cost of the services will be
reasonable in comparison with what is customary in the market for similar
services.

 

14.2
The Parties will ensure that the Company make correct and full information
available to the shareholders and the members of the board of directors, at all
times, without any concealment or distortion of the data.

 

14.3
In the first general assembly, the Parties will appoint the accountant firm
“Brit Pikuach” as the auditors and initial accountants of the Company.

 

14.4
All of the bank accounts of the Company shall be held in its name only. All sums
of money that will be received from time to time to the Company’s credit by way
of cheques or notes will be deposited in the bank accounts of the Company, in
the same cheque or note in which it was received.

 

--------------------------------------------------------------------------------

15.
CEO

 

15.1
Subject to the provisions of Section 13.14, above, the board of directors shall
appoint a CEO for the Company, who will be responsible for the management of the
Company businesses, its activities and its day to day performance, this within
the framework of the policy and basic guidelines that will be set by the
Company’s institutions, for the Company’s benefit.

 

15.2
Subject to the provisions of Section 13.14, above, the salary and terms of
employment of the CEO shall be determined by the board of directors.

 

16.
Restrictions on the Sale of Shares

 

16.1
It is agreed that none of the Founders may sell/transfer (in the aggregate) more
than 49% of its shares to any third party, without the consent of the other
Party, with this being for 36 months from the start of commercial activity of
the Company (hereinafter, the “Impediment Period”).

 

16.2
After the Impediment Period, any shareholder in the Company (hereinafter, the
“Offeror”) who wishes to sell and/or transfer its shares in the Company, in
whole or in part, to any third party (hereinafter, the “Intended Buyer”) will be
required to first offer in a written notice (hereinafter, the “Offeror’s
Notice”) to all of the other shareholders in the Company (hereinafter, the
“Offerees”), in which shall be stated all of the following details: the identity
of the Intended Buyer, the number of shares in the Company’s capital that it
wishes to sell/transfer (hereinafter, the “Offered Shares”), the price requested
by the Offeror for the Offered Shares (hereinafter, the “Offered Price”), the
dates of payment of the consideration for all of the Offered Shares (that is
equal to the Offered Price multiplied by the number of Offered Shares), and the
remaining material terms under which the Offeror wishes to perform said share
transfer.

 

16.3
The Offeror’s Notice shall constitute an irrevocable offer in effect until the
end of the period in which the Offerees may respond to the Offeror’s Notice, as
set forth below:

 

16.4
The Offerees may give written notice to the Offeror, within sixty days of the
date of receipt of the Offeror’s Notice, that they object to the transfer of
Offered Shares on reasonable grounds that will be specified by them in writing
(hereinafter, the “Objection Notice”). If an Objection Notice was given, the
Offered Shares will not be transferred for sale.

 

16.5
Each one of the Offerees may give notice to the Offeror, within sixty days from
receipt of the Offeror’s Notice (hereinafter, the “Offer Period”), by written
notice, which will be irrevocable, that it wishes to purchase from the Offeror
all of the Offered Shares (and not just a part of the Offered Shares), for the
price and under the terms and conditions that were specified in the Offeror’s
Notice, subject to changes that will be agreed between the Offeror and the
Offerees (hereinafter, the “Purchase Notice”).

 

16.6
If the Offeror, during the Offer Period, received Purchase Notices from more
than one Offeree, then the transfer of the Offered Shares shall be made to the
Offerees who sent said Purchase Notices, proportionally to their holdings in the
Company’s capital.

 

--------------------------------------------------------------------------------

16.7
If no Purchase Notices or Objection Notices were given to the Offeror during the
Offer Period, then the Offeror may, during a period of sixty days from the end
of the Offer Period, transfer all of the Offered Shares (but not just a pat of
them) to the Intended Buyer, provided that all of the following conditions are
met: (1) the Offered Shares shall, prior to their transfer to the Intended
Buyer, be fully paid up; (2) the transfer of the Offered Shares to the Intended
Buyer shall be at a price and under terms that are not less favourable, with
respect to the Offeror as a transferor, than those specified in the Offeror’s
Notice; and (3) prior to the transfer of the Offered Shares from the Offeror to
the Intended Buyer, the Intended Buyer will join every existing agreement (to
the extent that such exist) between all of the shareholders in the Company, by
signing a written document in which it accepts all of the terms and the
provisions specified in every such agreement, in the same manner and to the same
extent to which the Offeror was obliged and entitled under these terms and
provisions before the transfer of the Offered Shares from the Offeror to the
Intended Buyer, mutatis mutandis.

 

16.8
The provisions of this section will not apply to the transfer of shares to any
of the following: (a) one who controls, directly or indirectly, the transferor
of the shares; (b) one who is controlled, directly or indirectly, by the
transferor of the shares; (c) one whose controller, directly or indirectly, also
controls, directly or indirectly, the transferor of the shares; in this matter,
control means holding, directly or indirectly, over 50% (fifty per cent) of the
voting rights in the corporation or the right to appoint at least half of its
board of directors.

 

17.
Profits

 
The Parties agree that the Company’s profits shall serve the Company for
financing its current operations and for distribution to its shareholders, as
the board of directors shall determine. It is agreed by the Parties that a
resolution on the distribution of the Company’s profits shall be passed taking
into consideration the financial state of the Company, the goals that it faces,
and subject to its obligations. As long as the Company’s board of directors does
not determine otherwise, 50% of the profits available for distribution will be
distributed to the shareholders.
 

18.
Signatory Rights

 
The signatory rights in the Company will be as follows:
 
The signatures together of two authorised signatories, together with the
Company’s stamp or on the printed name of the Company, shall bind the Company in
all matters up to the sum of NIS 500,000. For obligations exceeding NIS 500,000,
the signatures together of two authorised signatories who were appointed on
behalf of each party to the Agreement, will bind the Company in all matters.
 

--------------------------------------------------------------------------------

19.
Expiration of Rights, Cancellation of the Agreement and Dissolution of the
Company

 

19.1
The rights that are granted to the Company as provided in Sections 5.1 and 5.7 -
5.9 above shall expire under the following conditions:

 

19.1.1
If a demand is received from any competent authority, including from the ILA
and/or the authority pursuant to the Agricultural Settlement Law (Exceptions to
the Use of Agricultural Land and of Water), 5727 - 1967, to cease the activities
of the Venture and/or the Company in the existing format and/or to vacate the
Land;

 

19.1.2
Upon expiration or cancellation of the Permit.

 

19.2
The Company’s right to use the MCU’s authorisation for the establishment of a
farm for the growing and proliferation of medicinal cannabis and the rights
granted to the Company as provided in Sections 5.1 and 5.7 - 5.9 above shall
expire if a year has passed from the execution of this Agreement, and the terms
below have not been met (in the aggregate):

 

19.2.1
All of the Licences were received;

 

19.2.2
The commercial growth and proliferation of cannabis was actually started on the
Land.

 

19.3
In situations as stated in Sections 19.1 and 19.2 above, either one of the
Parties may cancel the Agreement, even before the passing of the first five
years after the execution of the Agreement, and if it does so, then the Parties
warrant to support a resolution for the dissolution of the Company.

 

19.4
At the end of the Contractual Term, the Parties warrant to support a resolution
for the dissolution of the Company.

 

19.5
Apart from the expiration of the rights, as set forth in this section above and
as set forth in Sections 8.2 above and 20 below, at dissolution, the Company’s
assets shall serve for the paying off of its obligations and will be distributed
amongst the shareholders subject to Section 4.2.4 and in accordance with all
laws.

 

20.
Vacating the Land

 

20.1
At the end of the Contractual Term, or within a reasonable time after the
cancellation of the Agreement and/or a reasonable time after the passing of a
resolution for the dissolution of the Company (hereinafter, the “Date for
Vacating the Property”), the Company shall vacate the Land, at its own expense
and under its own liability, and shall deliver possession of the Land to Kibbutz
Dan, with it free of all persons and objects and clean and orderly as it
received it from Kibbutz Dan. The Land shall return to Kibbutz Dan free of any
right of possession, lease and/or otherwise of third parties. Notwithstanding
the aforesaid and subject to the law, Kibbutz Dan shall have the right of first
refusal to purchase any of the physical assets of the Company under terms not
less favourable than those offered by a third party, within thirty days from the
date of receipt of an offer from the third party, and in such a case, the
Company shall leave the assets that were purchased by Dan Businesses on the
Land.

 

--------------------------------------------------------------------------------

20.2
If the Company failed to vacate the Land on the Date for Vacating the Property,
then this shall be deemed a breach of this Agreement and without derogating from
any right available to Dan Businesses pursuant to this Agreement and pursuant to
any law, Dan Businesses shall be entitled to vacate the Land itself or by
someone acting on its behalf, and the Company shall compensate and indemnify Dan
Businesses for all of the costs that it incurred in connection with the said
vacating. It is clarified that the Company shall be solely liable for any damage
and/or loss that will be caused due to the vacating of the Land by Dan
Businesses and there shall be no claim and/or demand against Dan Businesses in
respect of this matter, save for a case in which a delay in the vacating of the
Land arose due to an act or omission of Dan Businesses and/or Kibbutz Dan or in
the case the vacating is not possible due to a provision of law or a judicial
order.

 

21.
Dispute Resolution

 

21.1
The Parties agree to try to mediate by agreement all of the disputes that arise
between the Parties in connection with this Agreement and/or in connection with
its performance and/or its interpretation and/or in connection with the Company,
in good faith and in a customary way. Disputes that cannot be mediated shall be
heard before an agreed mediator or mediators who will be chosen by the Parties’.
In the event of a lack of consent, the mediator shall be appointed by the head
of the National Institution for Mediation.

 

21.2
The Parties warrant to act in good faith in an attempt to resolve the dispute at
the mediator and to be present in the first mediation meeting.

 

22.
Indemnity and Insurance

 
The Company’s Articles of Association will include provisions under which the
Company will be entitled to insure the officers who act in it and/or on its
behalf, and to indemnify them, in accordance with the relevant provisions of the
law.
 

23.
Confidentiality

 

23.1
The Parties hereby warrant to each other to maintain confidential all
information and knowledge about the Company and/or the Company’s businesses,
which is directly or indirectly related to the joint activity.

 

23.2
The Parties hereby warrant not to disclose such information to third parties and
not to make use of such information, whether by themselves or through others,
whether directly or indirectly, that may harm the Company and/or the Company’s
business and/or the other Party to this Agreement. The provisions of this
section shall not apply to items and/or information and/or knowledge that are in
the public domain.

 

--------------------------------------------------------------------------------

24.
Miscellaneous

 

24.1
Subject to the provisions of this Agreement, the costs of the establishment of
the Company and the drafting of this Agreement, as well as other expenses in
connection with the transaction, shall be deemed Company expenses, except if the
Parties decide that each Party shall bear these directly. If the conditions
precedent will not be met and this Agreement is cancelled, then each Party shall
bear its part in the expenses.

 

24.2
Without derogating from the provisions of Section 21 above, it is agreed that
the laws that shall govern this Agreement are the laws of Israel and the
jurisdiction with respect to it shall rest exclusively with the competent courts
in Haifa.

 

24.3
This Agreement shall be deemed exhaustive of the rights and obligations of the
Parties in every matter that is covered by it, and any amendment or change or
addition to this Agreement will not be valid unless done in writing by agreement
of the Parties. This Agreement prevails over any agreement, summary, letters or
consents between the Parties on the matters that hare covered herein. The
provisions of this Agreement will prevail over the provisions of the Company’s
Articles of Association, and the Parties explicitly represent and warrant that
they waive all claims and/or demands that the provisions of the Articles of
Association prevail over the provisions of this Agreement in any case of a
contradiction.

 

24.4
The addresses of the Parties are as listed in the preamble to this Agreement or
any address that the Parties update each other for this matter, and every
registered mail that is sent by one Party to the other shall be deemed delivered
following 72 hours from dispatch be registered mail, when delivered if delivered
by courier, or six hours from transmission by facsimile or by e-mail before 2.00
pm on a business day, provided the sender has confirmation that it was sent.

 
In witness whereof,    their agreement on the provisions of this Agreement, the
Parties have affixed their signatures below, this 14th day of March, 2019:
 
[signature and stamp:
Dan Businesses, Assets and Agriculture,
Agricultural Cooperative Society Ltd.]
 
[signature and stamp:
Eroll Grow-Tech Ltd.
Private Company No. 515259166}
Dan Businesses, Assets and
Agriculture, Agricultural
Cooperative Society Ltd.
 
Eroll Grow-Tech Ltd.
Zohar Levi, Chairman and CEO

 



--------------------------------------------------------------------------------